‘




Appellate Docket Number: OSt_ IS—                                    ScfS   7— CE
     Appellate Case Style:    Jp-i.p,                           e.    3a.-’ Ii .c*,’efzf— >4mA
Companion
                       Vs.
                                                                                              c
       Case(s): %7                               59           cC/           7      c$OO
                                                                                                    vi
Amended/Corrected Statement
                                                                                                         L..44z
                                                                                                                             1FpLJ          A
                                       DOCKETING STATEMENT (Civil)                                                               Cowi nf Appeals
                                        Appellate Court:     Select                                  JUN                              012018
                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
                                                                                                                                   Lisa Matz
NOTE: Becarve spacefor additional parties I attorneys Lc limited on thLvfbnn. you can include the rnfonnation On a seParappçus4h4.u)rthde
32.1 and 9.4. please include party’s ‘lame and the name, address; email address, telephone number, fia number, if any, OIW .)ta e a,’ Numoer of the
partj’’s lead cowmel. Ifthe paw Lc not represented by an attorney, that party :ç name, adthtsw. telephone windier, fax nu,nhershozdd hepmvided.


I. Appellant                                                                II. Appellant Attorney(s) Continued-




       Person     Organization                                                  Lead Attorney                      Select

Name:4S2AceX/                     &/chJj%tdn 1Name:
                                                                            Bar No.
IfPro Se Party, enter thefollowing information                              Firm Name:
Address:    (/ c9      1Ct1If7/E..sj_            c1iI2C_1a                  Address I:
City/State/Zip:    /74o.., /c tf4                     77/                   Address 2:
Tel.9p79.. ç/pE9%L3”Fax: flcYLt’                                            City/State/Zip:
Email:   4cne            4          flo                                     Tel.                     Ext.                 Fax:
11. Appellant Attorney(s)                                                   Email:
    Lead Attorney                   Select                                                                         Select
                                                                                Lead Attorney
Name:                                                                       Name:
Bar No.                                                                     Bar No.
Firm Name:                                                                  Firm Name:
Address 1:                                                                  Address I:
Address 2:                                                                  Address 2:
City/State/Zip:                                                             City/State/Zip:
Tel.                       Ext.           Fax:                              Tel.                     Ext.                 Fax:
Email:
                                                                            Email:
    Lead Attorney                    Select                                                                        Select
                                                                                Lead Attorney
Name:                                                                       Name:
Bar No.                                                                     Bar No.               -it EY7C(
Firm Name:                                                                  Firm Name:
Address I:                                                                  Address I:
Address 2:                                                                  Address 2:
City/State/Zip:                                                             City/State/Zip:
Tel.                       Ext.           Fax:
                                                                            Tel.                     Ext.                 Fax:
Email:                                                                      Email:

                                                                   Page I of 10
          r’iHfl>>Z                                  flr’iHfl                                           tIiHfl
                                          Z     —                          0-                                 0           0-
          Ba                                              B                0-
                                                                                                        B                 0-
                                                                           1
                  CM n o                                  =t”        CM    0                                        CM
                  .-Ctfl2o                                                 LIZ
          4-  -   p   Ct   Ct   C.’   -                                    Ct
                                                                           t’3
                       —
                                                                                                                    Q
                                                                                                                    N
                                                                     -
          A                                          ta                                                             t
          b                                                                                                                a
                                                                                                                           C’




                                                                                                                           C’




                                                                                                              ‘1
                                                                                                              ‘C




                  JN                           ft.


-v
CD
N)
0                                                    m-n                   >‘1
-I,                                                                                   2:                            >                 z
                                                          0          0-                                             0-          C.)   C.)
C
                                                     B               0-          -I
                                                                                           r                        0-          -S
                                                                                                                                            r
                                                                     1                                              1
                                                                                           CD                                               0
                                                                                      B0
                                                                CM   0           z         C.)   :-:-         CM    Co          2: BCD
                                                                     LIZ         0                                  ‘I,         0
                                                                     Ct                                       C.’   LIZ                     0-
                                                                CD   N)                                       0     NJ
                                                                                                              :j
                                                                                           C                                                0
                                                                0
                                                                           !iI             9CD                0
                                                                                                                                            30
                                          I               m
                                                          x
                                                                                                        t,1



                                          CM                                               CM                                               CM
                                          C                                                C                                                0
                                          C                                                ft                                               0
                                          C                                                C                                                C
                                                          -n
                                                          C.’




      I
V. Perfection of Appeal, Judgment and Sentencing                   ,,          A                                   fl A    i
                                                                                                                               —.
Nature of Case (Subject matter or type of case):
Date Order or Judgment signed://j’gq_          /.%         / Pype ofJu gment:
Date Notice oAppeal filed in Trial Court: /9lct                ;)o/s::)
    If mailed to the Trial Court clerk, also give the date mailedzI3cptuL)t’
Interlocutory appeal of appealable order:            Yes    No    %7A.t’
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes
    If yes, please specify statutory or other basis on which a peal is accel rated:
     0 zt        W                                   Y #L/L.                                       %t .aoj
                                                                                                        ,
Parental Termination or Child Protection? (See TRAP 28.4):                 Yes          No
Permissive?(SeeTRAP28.3):              Yes       No
    If yes, please specify statutory or other basis for such kws:



Aizreed? (See TRAP 28.2):          Yes
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                   Yes
    If yes, p1 ase sp ify tatutory or other basis for such sta s:


                                                            Lv
Does this case involve an amount under SI 00,000?                       Yes        T0


Judgment or Order disposes of all parties and issues?                   Yes
Appeal from finaL judgment?                                                        No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?               Ye     No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                    Yes               If yes, date filed:
Motion to Modify Judgment:               Yes                If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes         No    If yes, date filed:
Motion to Reinstate:                     Yes         No    If yes, date filed:          •.4vça,.cL?      9—
Motion under TRCP 306a:                  Yes         No    If yes, date filed:          ,,   7 4
Other:                                   Yes         No
                                                                                                                           21%
                                                                                                                                    7
    If Other, please specify:                                                           €2_IC.,
                                                                               iZ                                     4,        4
                                                                              ,(QCec4Ld
                                                            Page 3 of 10
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?                       No

   If yes, date filed:   Qb—at
Was a Motion Challenging the Statement filed in the trial court?                   Yes
   If yes, date filed:

Was there any hearing on appellant’s ability to afford court costs?                Yes

   Hearing Date:

Did trial court sign an order under Texas Rule of Civil Procedure 145?            •Yes        No

   Date ofOrder:fl/t9/27eLZ€cc                                                           —   Ao’/zeZtL
   If yes, trial court finSing:   Challenge Sustained       Overrulcd

                                                                           ‘4ø7’r                                -
VIII. Bankruptcy                                                                                        6
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?

          Yes

   If yes, please attach a copy of the petition.

   Date bankruptcy filed:     li/n
   Bankruptcy Case Number:


IX. Trial Court and Record
Court       .(Jijajt2t 45trt,Sje,           4              Clerk’s Record

CountY:t//,h                                               Trial Court Cl eric:    District        County

Trial Court Docket No. (Cause No.):                        Was Clerk’s record rcqucstcd?                    No

                                                               If yes, date requested:   fli4ny /S. €3D/?’
Trial Court Judge (who tried or disposed of the case):
                                                               If no, date it will be requested:
   Namc: J71%e J%[-ZLc/e4J                                 Were payment arrangements made with clerk7

                                                                                                   /A%J Z41          I
   Address I
                                                                   Yes      No           en
   Address 2%o3           /
   city/state/zip:47cL21Vrfttji’75’0               7/      (Note: No request required under TRAP 345(a),(b%)

   Tel.                   Ext.       Fax:
   Email:




                                                    Page 4 of 10
IX. Trial Court and Record Continued     -




Reporter’s or Recorder’s Record
Is there a Reporter’s Record?                         No    ,S.fi4t4_7.                            0   / P1 Y p2Lcat_)
Was Reporter’s Record requested?                            No
           If yes, date requested:           /77 a.g.’ /9   c20   12’
           If no, date it will be requested:
Was the Reporter’s Record electronically recorded?                  Yes
Were payment arrangements made with the court reporter/court recorder?                     Yes         No


   Court Reporter                    Court Recorder                       Court Reporter          Court Recorder
   Official                          Substitute                           Official                Substitute
Name:                     /
                          GLt
                                                                     Name:
                                     CWoHC2
Address 1:                                                           Address 1:
Address 2:             AaI             ‘*                            Address 2:
City/State/Zip:                                                      City/State/Zip:
Tel.                          Ext.           Fax:                    Tel.                  Ext.         Fax:
Email:                                                               Email:


X. Supersedeas Bond
Supersedeas bond filed?                Yes
       If yes, date filed:
       Ifno, will file?          Yes
                                                      c4-_._z7’
XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?                Yes    No
       If yes, bricif state the ba is for your request:

)“Jcd/ L                                                             •&                                        -


               *7                            /tt re%,
                                                                     rn%




                                                              Page 5 of 10
Xli. Alternative Dispute Resolution/Mediation
                                                            4th, 8th,        13th,
     (Complete section if filing in the 1st, 2nd, 5th,                               or 14°’ Court of Appeals.)
Should this appeal be refeiTed to mediatlo         es      No
                                                                                           S*ei— _&rQe? I
[las this case been through an ADR procedure?        Yes
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial       Post-Trial        Other
        If other, please speciI’:
Type of Case? Select
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    knoyn (witho t prejudice to the ght to raise additional issues or request additional relief):
 /kpLZ1 kc
  4      ca4tea4                                                      Sgu c/?ü72A,
LtkL9t41              d                      7t*ft%hcv                ,tzt 9ae                              eczyt.*
How     the case disposed of&          TC2fl                          /Z7t.t2/t/LdLtt.t..,fLec& a-v-cA
Summary of relief granted, mci     toltttmoney judgment, and if any, damages awarded. >t2,v
                                                                                            O& A-.,                       .L!a    ,f   1c..
    If money judgment, what was the amount? Actual damages:fl.1            ac9Oo                                        ,p
    Punitive (or similar) damages:                                                           /                             ?
    Attorney’s fees
    Attorney’s fees (appellate):
                                        cspad4/                                                       aaç
Will you challenge this Court sjunsdiction?       Yes       No
Does judgment have language that one or more parties “take nothing”?                 es      No
Does judgment have a Mother Hubbard clause?          Yes         No
                                                                                                  .       Y7’
Othcr basis for finality:



JJ) G-tLc- aa
1423 ,jU
 /Ic /daa ½ Q?ce


                                     .AUfC1c4                    £97Ca/e                    4wL

                                                           Pageóof 10                                             .Z1t/    /9
XII. Alternative Dispute ResolutionfMediatiopConfinued
     (çompietesectioniffillng_in the 1st, 2nd(5th26th, 8th, 10th,       13th,   or 14°’ Court of Appeals.)
                                                                                                             N”
Rate the complexity of the case (use I for least and 5 for most complex):            1    2   3     4    5
Please make my answer to the preceding questions known to other parties in this case?             Yes
Can the parties agree on an appellate mediator?       Yes       No     ‘-a                     ciujZZ-’7’2nLC
      if yes, please give the name, address, telephone, fax, and email address:
      Name:
      Address:
      Telephone:                         Ext.
      Fax:
      Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketi g state ent:

                                Lsz -c%L
XIII. Related Matters
List any pending or past related appeals before/JiJ,oy o)exas Appellate Court, by Court, Docket, and S le.
Court: Select Appellate Courtj?L


     Vs.
               Z4                        g
                                                       Docket:
                                                   PXc1&3 %5
                                                                    ‘7%.t’i’aJ-e_t ‘7i4—?


                                                           QC7-S M2pIJ
                                                                                                                     -   >
         5Z
Court: Select Appellate Ci                 L(Md,JJi: x-aAe-z u,dt--——
Sle44J .%€hZo
     Vs.>
               7fJj &o
Court: Select Appellate Court                          Docket:
Style:                                               -




                                j,JJ
1’
                         c
LOUd. Select Appellate Court
           .   -—




StL3.Sde4t -,c’%
                    -                -          -
                                                            It
                                                       uocet.
                                                       1    I   .
                                                                        (2ta.Z/P
                                                                          0     1
                                                                                                                         0
                                   A110               z-cr9sT                                                c-a )ZA-c
Court: Select Appellate aurt                           cket:’                                     .




Style:
                                                                                                         ..
                                                                                                                         A7
     Vs.

Court: Select Appellate Court                          Docket:
Style:
     Vs.



                                                      Page 7 of 10
XIV. Pro Bono Program:
       (Complete section if filing in the I,     2nd, 3rdLj7th, 13th    or   14th   Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, arc conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerks Office or on the Internet at jflp: \ww.tex-jJg. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your ease and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its poo1 of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program? ,‘Yes UNo
Do you authorize the Pro Bono Committee to contact your gal counsel of record in this matter to answer questions the
committee may have regarding the appeal? Q Yes MNo                 Sn.. a*.tr
Please note that any such conversations would be maintained as confiden’Iial by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, doe your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes QNo
These guidelines     can be    found   in the    Pro Bono      Program Pamphlet as          well   as   on   the   internet at
hiPzjl1.hhs.uo
Are you willing to disclose your financial circumstances to the Pro Bono Committee? ‘Yes ONo
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellec.
    Sample forms may be found in the Clerk’s Office or on the internet at                           Your participation in
    the Pro Bono Program may be conditioned upo your eecution of a Statement under oath as to your financial
    circumstances.
                                                                               c
Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the      ht to raise dditiona issues or request additional relief; use a separate attachment, if
necessary)./ LJ1&t5¼tercea                                                          (/5
Oft%
                                                  %€                  %7&et                                  ot                  H
ezL1%%4241_)/ VtC4)                              /
                                                 dr
kk€t,                       /tp4 6KCtCd/ &C&L1aC) /t1
                                                                                                               JJ3
                              ‘&2t_
                                                        PageS of 10
XV. Signature


&a’
g ure o counsel (or Pro Se Party)                                    Date

w&Lena
 ri te   ame
                            .      Fn./,setr %,Lq ;n                 State Bar No.
Is! Your Name
Electronic Signature (Optional)                                      Name


XVI. Certificate of Service
The undersigied counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as folio s on:


         4      nsc (oh?65e Party)
                                                           J2our Name
                                                                     Electronic Signature (Optional)


                         /ekan


Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (I) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served isa party’s attorny, the name of the party represented by the attorney.




                                                           Page 9 of 10
I Please enter the following for each person served:
                                                       .                              g4 07Z—
 Date Served:         c? 8        6?& / 8-               Date Served:                  n_   7
 Manner Served: Select %/, S      7-.t%                  Manner Served: Select
                                                                                       ts—e(    %L_.
 Name:                                                   Name:    c’oj
 Bar No.                                                 Bar No.                         abd&t4t
 icm.Name:
                     1
                         .


                                    .        d           Firm Name:
                                                         Address I: /7oy
 Address 1:
 Address 2:                                              Address 2:      n
                                                                           7jL43g/SL /&O
                                                                                 --




 cityistateizip:c_ Y(n1ty.j             iK   ‘O   7/     City/State/Zip:      7E 75a /
                                                                                       Fa() 61&’- r;c?Y
 Tch7fg           E1.    Fax:                            TejQJ%
                                                                           coo
                                                         EmailQ
                                                                                 E?—
                                                         Part%y%

 Date Served:   3t           3C     ,&/?‘                Date Served:   .5— S’ — S-tO /J
 Manner Served: Select                                   Manner Served: Select Zt, 5_
 Nam                                                                    5, e4SLa
 Bar N2%JN
 Firm N amet% Firm NamejL
                      ,‘a-iZ, JOtI%J4
 Address I   :/ pz                    Address 1:
                                                 7%
 Address 2
                     S%%4J %‘c        Address 2: —3ç.-
 City/State/Zip: Jf%
                                                       /0                        1
                                                         C1tY/State/ZiP.,.A..&
                                        7stcy
 Email:                                                  Em4’Z’              /2QD                 573—
 Party: 2 c                                              Part

 Date Served: 9<...      S3C      &o/
 Manner Served: Select/,
 Name)fl1
                             5
 Bar No.
 Firm Name
                                                          kA#t              r%21%
 Address 1:
 Address 2:   7c’/
                                        //C
 CitY/State/ZiP:Ytic<,/
 Tel.pj.     Ext.    Fax:
                                              2 700 6t_.
 EmaiI772O                       5C/55fr7                         /SZ&
 PartYJ
                                  *Z
                                                                             -% att
                                                       10 of 10
Court of Appeals                                                   May 28, 2018
Fifth District Court
George Allen Building
                                            RECEIVED
                                            COURT OF APPEALS

600 Commerce Street, Suite # 200              JUN   o   12018
Dallas, TX. 75202-4658                          LISA MATZ
                                            CLERK, 5th DISTRICT

Re: Appellant’s Second Docket Statement, Civil Court Docket Form & Affidavit on In
Ability To Pay Court Costs & Detailed Information


Dear Court Clerk.
You will find one original & two copies of Appellant’s Second Docket Statement, Civil
Court Docket Form & Affidavit on In Ability To Pay Court Costs & Detailed Information
with one return of each file stamped copies in prepaid envelope provided.
Thank you for your assistance in filing these documents with the Court of Appeals, Fifth
District Court of Dallas.


                                 Respectfully submitted.


                                    e   -                   .



                 Darlene C. Balistreri-Amrhein. Realtor / Plaintiff, Pro Se
                                                                                                                                    -_




     i
    :1       b°   PuiJThp                                                                                                                                                                                                                 44
                                                        Schedule pa.c                                                                   n/pickup
                                                                                                                                                                                              uiAF8STAG
                                                       Print postage                                                                                                                          MCKINNEVI TX
                                                                                                                                                                                                15070
                                                                                                                                                                                                                       ‘I
                                                        PLEASE PR&& J’L
                                                                        6
                                                                                           hIllIU f lflIh IHI UIU
                                                                                                 1970 0001 1779 9900
                                                                                                                                                                    1006          75202
                                                                                                                                                                                                $10.15
                                                                                                                                                                                              92305k1 SI 43207
                                                                                                                                                                                                                                                    -a

         *x
         w    &[




                                                                                                                                                                                                                 I   Fr—    I   —
                                                                                                                                                                           -




                                                PRIORITY®                                             Flat Rate                                                                                                      0
                                                MAIL                                                  Mailing Envelope
                      UNITED STATES POSTAL SERVICE                                                    For Domestic and international Use                                                                                                           I’
                                                                                                      Visit us at usps.com
                                                                                                                                                                                          UNITED S7217E5
                                                                                                                                                   I            I                         PÔIAL SB? VICE.
                                                                                                                                                                                    P”
                                                                          ed, as long                  From’JExpdditeur:
                      Any amount of mailable material maybe enclos
                                                        and    the  conten ts are
                      as the envelope is not modified,                                                                                       * MA I L *
                      entirely confined within the envelo   pe  with the adhesi ve                                                                                                                                                                        0
                      provid ed as the means   of closure .                                                                                  7:
                       INTERNATIONAL RESTRICTIONS APPLY:
                                                                                                                                                        dLW
                                                                                                                                                                                                                                                   S.     0)




                       4-POUND WEIGHT LIMIT ON                                                                                               /7% Aact%
                       INTERNATIONAL APPLIES                                                                                                                                              7S97/                                                    to
                                                                                                                           Tolflestinatal,
                       Customs forms are required. Consult the
                                                                                                                                                                               r                                                                          C.


                       international Mall Manual ((MM) at pe.usps.gov
I
                       or ask a retail associate for details.


                                                                                                                                                        TO10n41j%
                                                                                                                                                          *                                                                                        11
                                                                                                                                                                                                                                                   U
                                                                                                                                                                                                                                                    Ot
         I                                                                                                                 Country of Des
                                     LiSPS pecksging pmducls have been awwded Crad/e                                                                                                                                                                Sf1    €
                                       Cradle Certlficetio&’ for their ecologic&/y-lnto/ligent                                                            iqeaec eet2                                                               U.
                         C  ,        deslgrt For morn Information go to mbdc.convusps
                                     C,.tt, to Cr14’. C.nIlIe&°   I .14LtcatI mr% at MBD                                                                                                                                            0.
                                 1                                                                                                                                                                                                  LU
                                                                                                                                                                               w
                                                                                                               Recycled
                                                                                                               Paper
                       Please recycle.
                                                                                                                                             Label VS. March 2018          FOR DOMESTIC AND INTERNATIONAL USE
                                                                                                                                                                                                                                         —,   a’
                 t
             I
•-   a               4
                                     I
         r
                          R-LIIVSH   Rid,,0
                          FOREVER         U




         p               FOREVE
                            - -       -   0A
                         r
                         ilSyifi
                         KG
                         FOREVER      USA